Detailed Office Action
The communication dated 1/26/2021 has been entered and fully considered.
Claim 17 has been canceled.  Claims 1 and 16 have been amended.  Claims 1-16, 18, 31, and 38 are pending with claims 31 and 38 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that ‘634 should be withdrawn that cellulose filaments are a heterogeneous material.  The applicant argues that cellulose filaments are heterogeneous.  The applicant argues that MFC is homogenous and consists solely of fibrous materials (most micro-scale).
	Independent claim 1 and “cellulose filaments” are broader than argued.
The applicant does not specifically define cellulose filaments.  In fact the applicant adds the dependent claim 16 to state that cellulose filaments are heterogeneous in mass and dimension.
	By the doctrine of claim differentiation independent claim 1 must be broader than dependent claim 16 suggesting that cellulose filaments can be homogenous under broadest reasonable interpretation (that is the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation is not present in the independent claim).  This is even in light of the specification which lists inhomogeneity as another embodiment [0026].  Finally, in the copending foreign application EPO the applicant actually amended dependent claim 16 into independent claim 1 to further define cellulose filaments.
	The MFC final product of TURBAK is inhomogeneous.
The applicant doesn’t define inhomogeneity.  All MFC products have a distribution of sizes.  The Examiner previously pointed this out in the rejection of claim 16 “The pulping process will 
	Further the homogenization forming MFC leaves cellulose residue.  TURBAK II shows that even with 10 passes there is cellulose residue [col. 8 Table VI].  This would mean that not all the original fiber was broken down.  Therefore because there is residue in the MFC of TURBAK and therefore would be considered heterogeneous.
	
    PNG
    media_image1.png
    112
    297
    media_image1.png
    Greyscale

	The intermediate products of TURBAK are inhomogeneous.
TURBAK shows that the pulp can be either first pass through a homogenizer and then mixed with oil [col. 1 lines 53-59] or be mixed with the oil and then passed through the homogenizer (in situ production) [col.  1 line 40-53 and col. 4 lines 1-21].  Before the first pass the pulp has not been broken down.  Each subsequent pass further breaks the pulp down into MFC.  Therefore the intermediate products of pulp/MFC/oil of passes 1-9 would meet the applicant claims.  Passes 1-9 would mean that not all the pulp has been broken down into nano/microfibrils and therefore there would both be cellulose pulp fragments and nanofibrils.  The more passes the more nanofibrils and less fragments there are.  The Examiner notes that intermediate products that undergoes further treatment still meet the claims.
	As shown in TURBAK II no pass is 71% cellulose residue.  Each additional pass only breaks the pulp down partly.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "heterogeneous" in claim 16 is a relative term which renders the claim indefinite.  The term "heterogeneous" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how much the filaments must differ to be considered inhomogeneous.  Natural products such as MFC would be expected to have a size distribution [see e.g. Figure 4 U.S. 10,364,297; col. 5 lines 65-66 U.S. 9,328,211
	For Example on pg. 15 of “influence of fibrillation method on the character of nanofilbrillated cellulose” it shows that MFC has a distribution from a median value.  Therefore it is heterogeneous unless there must be a certain degree of distribution to be consider heterogeneous by the applicant or that the applicant means a bimodal distribution of sizes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,487,634 TURBAK et al., hereinafter TURBAK, as evidenced by Chemical Book: Soybean Oil.
As for claims 1-4, 7 and 8, TURBAK discloses an oil in water emulsion with the addition of a microfibrillated cellulose.  TURBAK discloses an example with water as the internal phase and oil as the external phase [example 11].  The oil is a soybean oil which has a density of approximately 0.917 grams/ml @ 25 degrees C.  Water has a density of approximately 0.997 grams/ml @ 25 degrees C.

In Example 11 the water phase is 81.2% which falls within the instant claimed ranges.

Example 11 [col. 3 lines 35-68]
Water is the internal phase and soybean oil is the external phase
40 grams MFC slurry in water @ 4.7% solids = 1.88 grams MFC and 38.12 grams water
Water as internal phase: 150 grams water added + 38.12 grams water from MFC =188.12 grams water; 188.12 grams * ml/0.997 grams =188.69 ml water
Soybean oil as external phase: 40 grams; 40 grams soybean oil * ml/0.917 grams = 43.6 ml oil

188.69 ml + 43.6 ml = 232.29 ml    188.69 ml /232.29 ml = 81.2 % internal phase by volume of water


Example 13 [col. 3 lines 35-68]
Soybean oil is the internal phase and water is the external phase
40 grams MFC slurry in water @ 4.7% solids = 1.88 grams MFC and 38.12 grams water
Water as external phase: 30 grams water added + 38.12 grams water from MFC =68.12 grams water; 188.12 grams * ml/0.997 grams =188.69 ml water
Soybean oil as internal phase: 251 grams; 251 grams soybean oil * ml/0.917 grams = 273.72 ml oil

68.12 ml water + 273.72 ml soybean oil= 341.84 ml    273.72 ml /341.84 ml = 86.9% internal phase by volume of oil

As for claims 9-11, TURBAK the microfibrillated cellulose is present at 0.94% by weight which falls within the claimed range [col. 3 Table II example 11].
As for claim 12, TURBAK discloses kraft pulp which can either be bleached or unbleached [col. 2 lines 59-60].
As for claim 16, the applicant does not claim the degree of inhomogeneity.  The kraft pulp that is turned into MFC is derived from a natural source with variation.  The pulping process will produce a distribution of fiber sizes and even after homogenization there will be some variation.  TURBAK shows that the pulp can be either first pass through a homogenizer and then mixed with oil [col. 1 lines 53-59] or be mixed with the oil and then passed through the 
As for claim 18, TRUBAK adds hydrophobic materials to the pulp prior to turning it into MFC/filaments which modify its properties [col. 2 lines 37-40]].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. 4,487,634 TURBAK et al., hereinafter TURBAK, U.S. 4,374,702 TURBAK et al., hereinafter TURBAK II.
As for claims 13-15, TURBAK does not disclose the original source of the pulp to make the filaments. The original source to form the filaments is a product by process limitation and must change the final structure.  Arguendo, there is a different structure TURBAK states that its own patent describes the process for making MFC [col. 1 lines 9-10].    
TURBAK II discloses the method for making MFC.  TURBAK discloses that the wood source can be softwood or hardwood and chemical or mechanical pulping claims 50-55].  At the time of the invention it would be obvious to combine the known MFC making techniques of TURBAK II with TURBAK.  The person of ordinary skill in the art would expect TURBAK II to give techniques to make the MFC while TURBAK uses the MFC.  The person of ordinary skill in the art would be motivated to do this combination as TURBAK explicitly discloses this process.
	As for claim, 16, TURBAK shows that even after homogenization there is residue [col. 8 Table VI].  Therefore at least by the presence of residue the MFC is not homogeneous.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. 4,487,634 TURBAK et al., hereinafter TURBAK, in view of Water-in-oil Emulsions Stabilized by Hydrophobized Microfibrillated Cellulose by Anderson, hereinafter ANDERSON.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748